Daly, J.
The justice had the right to proceed with the case immediately upon the expiration of the time named in the summons; and having done so, and rendered judgment, he had no power to open it. As it appears from his return, that he had adopted the rule of waiting half an hour in ordinary cases for the appearing of the defendant, we might give relief upon an affidavit showing that the defendant was misled thereby, and setting forth such a defence as might satisfy us under the statute, that manifest injustice has been done. But there was no error in entering the judgment, and it should be affirmed.